                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:10CR303

        vs.
                                                          ORDER ON APPEARANCE FOR
LANNY COOPER,                                           SUPERVISED RELEASE VIOLATION

                       Defendant.


       The defendant appeared before the Court on January 16, 2020 regarding Amended
Petition for Offender Under Supervision [197]. John J. Velasquez represented the defendant.
Kimberly C. Bunjer represented the government. The defendant was advised of the alleged
violation(s) of supervised release, right to retain or appointment of counsel, and any right to a
preliminary hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The government made an oral motion to dismiss Petition for Offender Under Supervision
[189]. The government’s oral motion to dismiss Petition for Offender Under Supervision [189] is
granted without objection.
       The defendant appeared by summons, or is otherwise not in custody, and will not be
detained. Therefore, the defendant does not have right to a preliminary hearing. Fed. R. Crim.
P. 32.1(b)(1)(A). The Court finds the petition sets forth probable cause to believe the defendant
violated the terms of supervised release. The defendant shall appear personally for a final
dispositional hearing before Senior U.S. District Judge Laurie Smith Camp in Courtroom No. 2,
Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:30 a.m. on
February 20, 2020.
        The government did not move for detention. The defendant shall be released on the
current terms and conditions of supervision.


       IT IS SO ORDERED.


       Dated this 16th day of January, 2020.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
